       Case 2:19-cv-00726-GJF-SMV Document 77 Filed 09/01/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

TINA CRUZ,

       Plaintiff,

v.                                                                        Civ. No. 19-726 GJF/SMV

JAMEAL LANDRUM, et al.,

       Defendants.

                  ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

       THIS MATTER is before the Court on Defendants’ Motion to Dismiss Jameal Landrum,

Brandon Royal, and the City of Las Cruces with Prejudice. ECF 76. The Motion states that

“settlement in this matter has been reached” and that “the City of Las Cruces exchanged the required

settlement funds with the Plaintiff.” Id. at 1. Consequently, the Motion “request[s] that the Court

dismiss all claims against Jameal Landrum, Brandon Roybal, and the City of Las Cruces with

prejudice.” Id.

       Plaintiff did not file a response to this Motion—and the “time prescribed for doing so” has

expired. D.N.M.LR-Civ. 7.1(b). This “failure … to file and serve a response in opposition to [the]

motion … constitutes consent to grant the motion.” Id. In light of the parties’ settlement, the required

funds being exchanged, and Plaintiff’s implied consent to granting the Motion, the Court finds the

Motion to be well taken and hereby GRANTS it.

       IT IS THEREFORE ORDERED that all of Plaintiff’s claims against Jameal Landrum,

Brandon Roybal, and the City of Las Cruces in this case are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that each side is to bear its own attorney’s fees and costs.
Case 2:19-cv-00726-GJF-SMV Document 77 Filed 09/01/21 Page 2 of 2




SO ORDERED.




                             _______________________________________
                             THE HONORABLE GREGORY J. FOURATT
                             UNITED STATES MAGISTRATE JUDGE
                             Presiding by Consent




                                2
